Order entered June 16, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00519-CV

                    RUSSELL ELRICH JULIAN, Appellant

                                       V.

                               QIN GU, Appellee

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-00976-2022

                                    ORDER

      Before the Court are appellee’s June 13, 2022 motion for an extension of

time to respond to appellant’s emergency motion to stay trial court’s judgment and

June 15, 2022 motion for substitution of counsel. We GRANT the motions. We

DIRECT the Clerk of the Court to remove James N. Apostle as counsel for

appellee and substitute Ty J. Jones in his place. We ORDER the response be filed

no later than June 22, 2022.


                                            /s/   DAVID J. SCHENCK
                                                  JUSTICE